Citation Nr: 0837864	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-34 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than April 25, 2005, 
for the grant of service connection for status post right 
clavicle fracture.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).


FINDING OF FACT

The veteran's informal claim for entitlement to service 
connection for a right shoulder disorder was received by VA 
on April 21, 2005.


CONCLUSION OF LAW

The criteria for an effective date of April 21, 2005 for a 
grant of service connection for status post right clavicle 
fracture have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in June 2005 satisfied the duty to notify provisions.  
Although the letter did not notify the veteran of the 
effective dates regulations or the potential assignment of 
disability evaluations, there is no prejudice to the veteran 
because service connection was granted for status post right 
clavicle fracture, the disability evaluation is not on appeal 
here, and the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than that 
assigned herein.  In addition, the veteran was provided with 
the statutory regulations regarding the assignment of 
effective dates in a September 2006 statement of the case.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The veteran claims entitlement to an effective date earlier 
than April 25, 2005, for a grant of service connection for 
status post right clavicle fracture.  Under 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i), the effective date of an 
award of direct service connection shall be the day following 
separation from active service or date entitlement arose if a 
claim is received within 1 year after separation from 
service; otherwise, the effective date of an award of direct 
service connection shall be either the date of receipt of the 
claim, or date entitlement arose, whichever is later.  A 
"claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).

The medical evidence of record shows that a right clavicle 
fracture was diagnosed in an October 6, 1969 service medical 
record.  Accordingly, for the purposes of this appeal, March 
10, 1970 is the date entitlement arose, as that is the first 
day after the veteran was separated from military service.  
On April 21, 2005, VA received a letter from the veteran 
stating that he was claiming service connection for multiple 
disorders, including a right shoulder disorder.  This letter 
qualifies as an informal claim for VA purposes.  See Id.  On 
April 25, 2005, VA received a formal claim for service 
connection for a right shoulder disorder.

There is no evidence of record of any kind received by VA 
prior to April 21, 2005, indicating that the veteran intended 
to file a claim for service connection for a right shoulder 
disorder prior to April 21, 2005.  Again, the general rule 
regarding effective dates of awards of service connection is 
that the effective date of the award of service connection 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b) (2).  

Accordingly, as the date of receipt of the veteran's informal 
claim for service connection for a right shoulder disorder is 
the later of the two dates, April 21, 2005, is the 
appropriate effective date for service connection.  Id.  

The veteran claims that an effective date of March 10, 1970 
is warranted, as that is the day immediately following his 
separation from military service.  However, as noted above, 
there is no evidence of record that the veteran submitted a 
formal or informal claim for service connection for a right 
shoulder disorder at any point prior to April 21, 2005, let 
alone within one year of his separation from military 
service.  As such, an effective date prior to April 21, 2005, 
is not warranted.  Id.


ORDER

An effective date of April 21, 2005 for the grant of service 
connection for status post right clavicle fracture is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


